DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in regard to the Preliminary Amendment Application filed on 02/18/2020. Claims 1-11 are pending. 
Oath/Declaration
The Oath/Declaration filed on 05/20/2020 is accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Particularly, as to claim 9, it is not clear to what is meant by the limitations “causing , by the device, encoding information symbols at the specific position and the redundancy information, to a spatially coupled chain…”
Allowable Subject Matter
After further search and thorough examination of the present application and in view of the prior art of record, claims 1-5, 6-8 are found to be in condition for allowance.
Independent claim 1 is allowable because none of the cited references either singular or in combination teaches “… whereupon the hard disk drives acknowledge the hardened storage of the data stripes and parity information to the RAID controller, the RAID controller sends an acknowledge signal to the file system, and the file system sends a signal to the non- volatile memory-based mass storage device to invalidate the first copy of the block of data in the non-volatile memory-based solid state mass storage device.”
Independent claim 6 is allowable because none of the cited references either singular or in combination teaches “… whereupon the hard disk drives of the first RAID array acknowledge the hardened data stripes and parity information to the first RAID controller, the first RAID controller sends an acknowledge signal to the first file system; and the first file system sends a signal to the first NVMe drive to invalidate the first copy of the block of data in the first NVMe drive; and wherein the data written to a first namespace on the first NVMe drive are copied through a non-transparent bridge between the first CPU and the second CPU and written to a first namespace on the second NVMe drive.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fritz Alphonse, whose telephone number is (571) 272-3813. The examiner can normally be 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached at (571) 272-3819.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-3824
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 /Fritz Alphonse/
Primary Examiner, Art Unit 2112